Citation Nr: 0804370	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  05-21 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder. 

2.  Entitlement to service connection for vertigo.  

3.  Entitlement to total disability based on individual 
unemployabilty. 


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel



INTRODUCTION

The veteran served on active duty in the U.S. Navy from 
December 1947 to November 1956 and in the U.S. Air Force from 
December 1956 to March 1969. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for asbestos exposure, dizziness, and 
headaches, and for total disability based on individual 
unemployability (TDIU). 

In June 2005, the veteran requested a hearing before the 
Board; however, he withdrew the request in February 2007.  

The issues of service connection for a respiratory disorder 
and vertigo and for total disability based on individual 
unemployability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.


REMAND

In the opinion of the Board, additional development is 
necessary. 

The veteran served in the Navy as an aviation storekeeper 
including service aboard two aircraft carriers.  The veteran 
also served as an accounting and financial supervisor in the 
Air Force.  He contends that he has a respiratory disorder as 
a result of exposure to asbestos and metal dust aboard ships.  
He contends that his vertigo first manifested during naval 
service.  He further contends that his service-connected 
disabilities preclude all forms of substantially gainful 
employment.  

Service medical records showed that no respiratory 
abnormalities were noted on an enlistment physical 
examination in December 1947.  However, six days later in 
January 1948, a Navy physician noted that a chest X-ray 
showed defined calcific densities in the lower half of the 
chest with calcified nodes in both hili.  He diagnosed 
parenchymal and hilar calcification within the limits of 
acceptability. 
The same findings were noted on chest X-ray interpretations 
in July 1948 and April 1954.  Otherwise, service medical 
records are silent for any symptoms, examination, or 
treatment for any respiratory disorder in either branch of 
service.  

In June 1969, a VA examiner noted that a chest X-ray showed 
calcifications in each hilum and in several other areas of 
the right and left lung but no active disease.  He noted no 
systemic respiratory abnormalities.  Similar findings were 
noted by a VA examiner in August 1976.  In February 2001, the 
veteran was admitted to a private hospital for an aortic 
heart valve replacement.  The attending physician noted that 
the veteran had been a four pack per day smoker for 40 years 
until quitting in 1990 when he underwent coronary bypass 
surgery.  The veteran underwent additional surgery in June 
2001 to install a cardiac pacemaker and in August 2001 for 
the removal of his gall bladder.  During these 
hospitalizations, examiners noted that the veteran 
experienced episodes of pleural effusion and the elevation of 
the right hemidiaphragm.  Subsequent follow-up examiners 
noted that the veteran also experienced a cerebrovascular 
accident in August 2001.  

In April 2003, the veteran was hospitalized at a private 
facility and placed on a ventilator for five days.  He 
underwent drainage of recurrent pleural effusion on several 
occasions.  X-rays showed old granulomatous disease and 
elevation of the right hemidiaphragm with pleural effusion in 
the right lung base.  The interpreter noted that the findings 
were suspicious for chronic congestive heart failure but that 
non-cardiogenic edema, pneumonia, and chronic scarring were 
also possible causes.  
Lung tissue biopsies showed calcified granuloma, mild 
hyperplasia, mild fibrous interstitial thickening with intra-
alveolar hemorrhage and atelectasis but no malignant cells.  
At the time of discharge, the attending physician noted that 
the recurrent effusion was likely due to heart failure.  In 
February 2006, a VA examiner noted that the veteran was using 
oxygen and an inhaler and that the history showed an acute 
onset of stroke and lost movement in the diaphragm with the 
drainage of fluid from the lungs at the time of surgery in 
1990 and in 2001.  The examiner referred to the treatment in 
1990 as related to a heart attack although clinical records 
of the treatment are not in the claims file.  The examiner 
noted that X-rays obtained in November 2005 showed evidence 
of old granulomatous disease but no pleural effusion.  The 
examiner stated that the veteran's pulmonary disease was 
related to diaphragm paralysis but that tobacco use and 
cardiac co-morbidities were also significant.  

Medical examiners have attributed the veteran's respiratory 
disorders to complications from heart disease, several 
surgical procedures, post-surgical treatment, and tobacco 
use.  Although some of the medical examiners noted a review 
of the veteran's VA medical file, none noted that they had 
reviewed the service medical records including the X-ray 
results at the time of enlistment that showed evidence of 
parenchymal and hilar calcification and later described as 
calcified granuloma.  None of the examiners noted awareness 
of the veteran's reports of exposure to asbestos and metal 
dust.  As there is credible lay and medical evidence of a 
current disability, evidence of injury and disease in 
service, and evidence that suggests a relationship between 
the current disability and events in service, a medical 
examination and opinion following a review of the entire 
record including the service medical records is necessary to 
determine whether the veteran had a respiratory disorder at 
the time of entry into service, whether that disorder was 
aggravated by service, and whether any current respiratory 
disorder is related to any aspect of service.  38 C.F.R. 
§ 3.159 (c) (4) (2007).     

Service medical records showed that the veteran was evaluated 
in October 1951 and on one occasion in 1953 for severe motion 
sickness.  The disorder was of sufficient concern that the 
examiners increased the dosage of common seasickness 
medications and considered recommending the veteran for 
discharge from the Navy.  However, the veteran continued his 
service primarily in shore-based assignments.  In May 1960, 
an X-ray was obtained to evaluate the veteran's hearing loss 
and tinnitus.  The interpreter identified several mastoid 
deficits including one that suggested a surgical procedure 
had been performed on the right mastoid.  The only service 
medical record of surgery in this area was in October 1949 
when the veteran underwent a right internal rectus resection 
to correct congenital strabismus.  The Board also notes that 
the veteran has the following disabilities that may be 
related to his symptoms of dizziness, imbalance, and 
headaches:  bilateral hearing loss; rated as 10 percent 
disabling; tinnitus, rated as 10 percent disabling; frontal 
sinusitis, rated as noncompensable; and chronic otitis 
externa, rated as noncompensable.   

In November 2001, a VA examiner noted that the veteran had 
experienced a cerebrovascular accident in August 2001 
following gall bladder surgery.  The examiner noted that the 
veteran subsequently experienced recurrent severe dizziness 
and a sudden deterioration in hearing acuity.  In March 2002, 
a VA primary care physician noted possible diagnosis of 
Meniere's disease.  A private physician followed the 
veteran's recovery and in May 2002 noted that the dizziness 
had resolved with the use of a scopolamine patch.  In a 
February 2003 letter, the physician noted that he had 
continued to follow the veteran's intermittent problem with 
dizziness and vertigo and noted the veteran's reports of 
symptoms since the 1940s.  He stated that the disorder was 
likely aggravated by the cerebrovascular accident but could 
not rule out that the first manifestation of the disorder 
occurred in service including as a residual of surgery in 
1949.  The physician noted that he did not review the 
veteran's service medical records.  In February 2006, a VA 
audiologist noted no deficits in the veteran's external 
auditory canals or indicators of abnormal middle ear 
function.   

Although the weight of competent medical evidence suggests 
that the veteran's current vertigo symptoms are related to an 
August 2001 cerebrovascular accident, service medical records 
showed treatment for unusually severe seasickness, strabismus 
surgery in 1949, and indications of right mastoid deficits 
noted in 1960.  The veteran also provided lay evidence that 
his symptoms first manifested in service.  A medical 
examination is necessary to provide a current evaluation of 
the veteran's vertigo and imbalance, and a medical opinion is 
necessary to determine whether any disability found is 
related to chronic seasickness, surgery in the area of the 
right mastoid, or are symptomatic manifestations of service-
connected ear and sinus disabilities.  38 C.F.R. § 3.159 
(2007).  

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to secure and 
follow a substantially gainful occupation.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).  
In reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

In addition to the disabilities mentioned above, the veteran 
has the following service-connected disabilities: major 
depression, rated as 50 percent disabling; psoriasis, rated 
as 30 percent disabling; deformed duodenal bulb, rated as 10 
percent disabling; bilateral hearing loss, rated as 10 
percent disabling; tinnitus, rated as 10 percent disabling; 
and an appendectomy scar and residuals of a tonsillectomy, 
both rated as noncompensable.  The combined rating is 80 
percent.  The veteran also has nonservice-connected heart 
disease and respiratory disorders.  

In a February 2007 supplemental statement of the case, the RO 
indicated that consideration was given to the veteran's age 
in a denial of entitlement to TDIU.  Such evaluation may not 
consider the veteran's age.  No medical evaluation has been 
obtained to assess the veteran's inability to maintain 
substantially gainful employment due to his service-connected 
disabilities alone without regard to his age or nonservice-
connected disorders.  Furthermore, a determination of service 
connection for a respiratory disorder and vertigo will affect 
entitlement to TDIU.  Therefore, readjudication is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a pulmonary 
examination by an appropriately qualified 
VA physician. Request that the physician 
review the claims file including the 
service medical records and note review 
of the claims file in the examination 
report.  Request that the physician 
provide an evaluation of the veteran's 
respiratory disease and level of 
function.  Request that the examiner 
provide an opinion whether any 
respiratory disability is at least as 
likely as not (50 percent or greater 
possibility) related to exposure to 
asbestos, metal dust, or any other aspect 
of service.  Request that the physician 
comment on the effects of heart disease, 
surgical and post-surgical complications, 
and tobacco use on the etiology of the 
veteran's respiratory disorders.  Request 
that the physician also provide an 
opinion whether the veteran had a 
respiratory disorder at the time of entry 
into service and, if so, whether that 
disorder was aggravated by any aspect of 
service. 

2.  Schedule the veteran for an 
examination of his symptoms of vertigo 
and headaches by an appropriately 
qualified VA physician.  Request that the 
physician review the claims file and note 
review of the claims file in the 
examination report.  Request that the 
physician   provide an evaluation and 
diagnosis, if appropriate, for the 
veteran's symptoms of dizziness, 
imbalance, and headaches.  Request that 
the physician provide an opinion whether 
any disability found is at least as 
likely as not (50 percent or greater 
possibility) related to severe 
seasickness in 1951 and 1953, strabismus 
surgery in 1949, right mastoid deficits 
noted in X-rays in 1960, or any other 
aspect of service.  Request that the 
physician also comment on whether any 
disability found is as likely as not 
related to a cerebrovasular accident, 
cardiovascular disease, post-service 
surgical procedures, or is a symptom of 
frontal sinusitis, hearing loss, or 
tinnitus.  

3.  Schedule the veteran for an 
examination by an appropriately qualified 
VA examiner to assess the veteran's 
employability.  Request that the examiner 
review the claims file and note review of 
the claims file in the examination 
report.  Request that the examiner 
provide an opinion whether the veteran is 
unable to maintain substantially gainful 
employment due to his service-connected 
disabilities alone without regard to his 
age or nonservice-connected disorders.

4.  If the veteran is unable to appear 
for any examination due to his overall 
condition of health, provide the claims 
file to appropriately qualified VA 
physicians for review and medical 
opinions as requested above.    

5.  Then, readjudicate the claims for 
service connection for a respiratory 
disorder and vertigo and for total 
disability based on individual 
unemployability.  If any decision remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 




							CONTINUED NEXT PAGE
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



